Citation Nr: 1535860	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-28 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1982.  

This matter comes to Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which denied reopening the claim for service connection for peripheral neuropathy of the lower extremities.

In April 2015, the Veteran and his spouse testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is associated with the file.

The Board further notes that additional evidence has been received which was not previously considered by the RO.  However, the Veteran submitted a waiver of the RO's initial consideration of the evidence in July 2015.  As such, the Board will consider the new evidence in the first instance.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied service connection for peripheral neuropathy of the lower extremities.

2.  The Veteran was notified of the July 2007 decision and his appeal rights; he did not file an appeal following the July 2007 rating decision, and there was no new and material evidence received within one year of its notification.
 

3.  The evidence submitted since the rating decision in July 2007 includes a medical opinion from a physician dated July 2015 asserting that the peripheral neuropathy of the lower extremities is due to his service-connected diabetes mellitus.

4.  Peripheral neuropathy of the lower extremities is attributable to service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2014).

2.  New and material evidence has been received and the claim for service connection for peripheral neuropathy of the lower extremities is reopened.  38 U.S.C.A. §§ 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Peripheral neuropathy of the lower extremities is proximately due to service connected diabetes mellitus.  38 C.F.R. § 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  During the April 2015 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103.  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).
Law and Regulations 

Service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  

Generally, a claim that has been denied in a final unappealed RO rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period following an RO decision will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2014).  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) nexus evidence establishing a connection between the current disability and the service-connected disease or injury.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

New and Material Evidence

In July 2007, the RO denied service connection for peripheral neuropathy of the lower extremities.  

The Veteran did not file an appeal following the July 2007 rating decision, and there was no new and material evidence received within one year of its issuance.  The July 2007 rating decision is final.  In essence, at the time of the prior denial, the Veteran claimed peripheral neuropathy of the bilateral lower extremities as secondary to the service-connected diabetes mellitus.  At the time of the prior decision, the Veteran was service-connected for diabetes mellitus.  In addition, there was evidence of lower extremity peripheral neuropathy.  However, there was no acceptable evidence of a link between the two.  Rather, the evidence established a link to sympathectomies.  

The evidence submitted since the rating decision in July 2007 includes a medical opinion from a physician dated July 2015 asserting that the Veteran's peripheral neuropathy of the lower extremities is due to his service-connected diabetes mellitus.  The July 2015 opinion relates to a prior evidentiary defect.  This opinion, which if accepted as true, establishes a link between the peripheral neuropathy and the service-connected diabetes mellitus.  See 38 C.F.R. § 3.156 (2014).  Therefore, the application to reopen is granted.   

Service Connection

The Veteran is service-connected for diabetes mellitus type II, a disability that he asserts caused his peripheral neuropathy of the bilateral lower.  Private treatment records show a diagnosis of peripheral neuropathy of the lower extremities.  As the record contains evidence of a current disability, and a service-connected disease or injury, what remains to be established is whether there is a nexus between the diagnosed peripheral neuropathy of the lower extremities and the service-connected diabetes mellitus.

In support of his claim, the Veteran submitted a medical opinion from a physician dated July 2015 asserting that the Veteran's peripheral neuropathy of the bilateral lower extremities is due to his service-connected diabetes mellitus.  This report notes that electromyography results show severe axonal sensori-motor peripheral polyneuropathy.  No evidence of lumbar radiculopathy, plexopathy, sciatic, femoral, or peroneal mononeuropathy in either lower extremity was shown on EMG results.  The examiner opined that the EMG results and physical examination indicated that the Veteran's lower extremity neuropathy was more likely than not diabetic in nature.  The Board affords this examiner's opinion controlling probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

The Board also notes that an additional opinion from Dr. J.S, M.D. dated March 2015 was received that notes the Veteran has peripheral neuropathy of the lower extremities that is at least in part due to his uncontrolled diabetes mellitus.  Prior opinions from Dr. J.S. did not include rationale in support of his opinion.  The March 2015 opinion from Dr. J.S. notes that he Veteran has a co-morbid foot condition that is directly due to his diabetes mellitus and shows a similar progression to the Veteran's neuropathy.

In resolving all reasonable doubt in the Veteran's favor, the Board finds that the record supports the conclusion that the Veteran's peripheral neuropathy of the lower extremities is proximately due to the service-connected diabetes mellitus.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

The application to reopen the claim for service connection for peripheral neuropathy of the lower extremities is granted.

Service connection for peripheral neuropathy of the lower extremities as secondary to service-connected diabetes mellitus is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


